Case 4:20-cr-40040-LLP Document 113 Filed 07/27/21 Page 1 of 3 PageID #: 311




                       UNITED STATES DISTRICT COURT
                         DISTRICT OF SOUTH DAKOTA
                            SOUTHERN DIVISION



 UNITED STATES OF AMERICA,                             CR 20-40040


       Plaintiff,                                AMENDED FINAL ORDER
                                                     OF FORFEITURE
 V.



 JERICHO JAMES LADEAUX, and
 ALEXANDER LUCIANO COTA,

       Defendants.




      This court entered a preliminary order of forfeiture on November 5, 2020,

ordering the defendant to forfeit certain property (the Subject Property), specified

as: a Kel-Tec, model sub-2000, 9mm ealiber rifle, serial number FFF012; a

Kimber, model Micro 9, 9mm caliber, semi-automatic pistol, serial number

PB0231557; a Taurus, model G2C, 9mm caliber, semi-automatic pistol, serial

number AAL078586; a Mack Brothers Silencer, model Varminter 4.0, cal. .308,

serial number V46834; and all ammunition, cases, holsters, or other accessories

seized on December 9, 2019.

      Notice of the preliminary order of forfeiture was given by publication from

December     15, 2020, through and ineluding January                13, 2021, at

www.forfeiture.gov.

      The Court has also received a Stipulation with Christopher Wipffor Return

of Property and Entry of Final Order of Forfeiture, filed May 10, 2021. This
Court has reviewed the Stipulation.
Case 4:20-cr-40040-LLP Document 113 Filed 07/27/21 Page 2 of 3 PageID #: 312




      This Court previously ordered that any interest Jericho James Ladeaux

and Alexander Luciano Cota had in the property is subject to forfeiture pursuant

to 18 U.S.C. S 924fdL 4Q U.S.C. S 80303. 2^ y,9,Q, ^           and 2$ US.Q, ^

2461fc).


      NOW THEREFORE, IT IS HEREBY ORDERED, ADJUDGED AND

DECREED that the following property shall be returned to Christopher Wipf

within one month of entry of this amended final order of forfeiture, provided

Christopher Wipf and others residing in his residence are not prohibited from

possessing the property: a Mack Brothers Silencer, model Varminter 4.0, cal.

.308, serial number V46834. The Kel-Tec, model sub-2000, 9mm caliber rifle,

serial number FFF012 and Kimber, model Micro 9,9mm caliber, semi-automatic

pistol, serial number PB0231567 were previously ordered to be returned to Zita

Walters. The Taurus, model G2C, 9mm caliber, semi-automatic pistol, serial

number AAL078586 and all ammunition, cases, holsters, or other accessories

seized on December 9, 2019 are hereby forfeited to the United States of America

pursuant to 18 U.S.C. S 924(dL 49 U.S.C. S 80303. 26 U.S.C. S 5872. and 2^

U.S.C. S246HC).


      IT IS FURTHER ORDERED, ADJUDGED AND DECREED that all rights,

titles and interests to the Taurus, model G2C, 9mm caliber, semi-automatic

pistol, serial number AAL078586 and all ammunition, cases, holsters, or other

accessories seized on December 9, 2019 described above are hereby condemned

forfeited, and vested in the United States of America, and shall be disposed of

according to law.
Case 4:20-cr-40040-LLP Document 113 Filed 07/27/21 Page 3 of 3 PageID #: 313




      IT IS FURTHER ORDERED that each party shall bear its own costs and

attorney's fees.

      IT IS FURTHER ORDERED that the United States District Court shall

retain jurisdiction in the case for the purpose of enforcing this order.

      DATED:



                                      BY THE COURT:




                                         WRENCE L. PIERSOL
                                        NITED STATES DISTRICT JUDGE
